Citation Nr: 1732584	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for diabetic peripheral neuropathy of the bilateral upper extremities in excess of 10 percent prior to May 31, 2016 and in excess of 40 percent (major extremity) and 30 percent after May 31, 2016. 

2. Entitlement to an increased rating for diabetic peripheral neuropathy of the bilateral lower extremities in excess of 10 percent prior to May 31, 2016, and in excess of 20 percent after May 31, 2016.  

3. Entitlement to a total disability rating for individual employability (TDIU) prior  to May 31, 2016.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1966 to August 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In the June 2012 rating decision, the RO granted in part, service connection for peripheral neuropathy of the bilateral upper and lower extremities, as secondary to diabetes mellitus, type II, rated as 10 percent disabling with an October 24, 2011 effective date. In a December 2016 rating decision, the RO assigned a TDIU with a September 28, 2016 effective date. In a June 2017 rating decision, the RO increased the disability rating for the bilateral peripheral neuropathy to 40 percent (right upper extremity), 30 percent (left upper extremity) and 20 percent for bilateral lower extremities, with a May 31, 2016 effective date.  The TDIU was assigned an earlier effective date of May 31, 2016. 

The Veteran has appealed the initial rating assigned for the service-connected peripheral neuropathy. He is, in effect, asking for a higher rating effective from the date service connection was granted. Thus, the entire time period in question is on appeal. See Fenderson v. West, 12 Vet. App. 119 (1999). However, as the increase did not represent the maximum rating available for the peripheral neuropathy, a full grant of the benefits sought was not promulgated and the Veteran's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In the June 2017 rating decision, the RO increased the rating for the Veteran's peripheral neuropathy disability rating from 10 percent to 40 percent and 30 for the upper extremities and 20 percent for the lower extremities effective as of May 31, 2016. Accordingly, "staged" ratings were created by this award. Hart v Mansfield, 21 Vet. App. 505 (2007). Again, the increase did not represent the maximum rating available for the peripheral neuropathy disability and a full grant of the benefits sought therefore was not promulgated so the Veteran's claim remained in appellate status.

In June 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in August 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision.


FINDINGS OF FACT

1. The Veteran's peripheral neuropathy of the bilateral upper and lower extremities, as secondary to his service-connected diabetes mellitus, was productive of mild, incomplete paralysis, prior to May 31, 2016. 

2. The Veteran's peripheral neuropathy of the bilateral upper and lower extremities, as secondary to his service-connected diabetes mellitus, was productive of moderate, incomplete paralysis, after May 31, 2016.

3. The Veteran's service-connected disabilities have not been shown to prevent him from securing and following substantially gainful employment prior to May 31, 2016. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the Veteran's bilateral upper and lower extremities, prior to May 31, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Codes 8515, 8521 (2016).

2. The criteria for an evaluation in excess of 40 percent and 30 percent for peripheral neuropathy of the Veteran's bilateral upper extremities, after May 31, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Codes 8513 (2016).

3. The criteria for an evaluation in excess of 20 percent under Diagnostic Code 8520 for peripheral neuropathy of the Veteran's bilateral lower extremities, after May 31, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for an evaluation of 20 percent, but no higher, under Diagnostic Code 8521 for peripheral neuropathy of the Veteran's bilateral lower extremities, beginning May 31, 2016 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8521 (2016).

5. The criteria for an evaluation of 20 percent, but no higher, under Diagnostic Code 8524 for peripheral neuropathy of the Veteran's bilateral lower extremities beginning May 31, 2016 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8524 (2016).

6. The criteria for an evaluation of 10 percent, but no higher, under Diagnostic Code 8522 for peripheral neuropathy of the Veteran's bilateral lower extremities beginning May 31, 2016 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

7. The criteria for an evaluation of 10 percent, but no higher, under Diagnostic Code 8523 for peripheral neuropathy of the Veteran's bilateral lower extremities beginning May 31, 2016 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8523 (2016).

8. The criteria for an evaluation of 10 percent, but no higher, under Diagnostic Code 8525 for peripheral neuropathy of the Veteran's bilateral lower extremities beginning May 31, 2016 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8525 (2016).

9. The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities prior to May 30, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the Veteran's increased rating claims, the Veteran was provided appropriate VCAA notice in several letters dated February, March, May and September  2009, July 2011, and January 2012.  The record reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim, including presentation of testimony at the June 2016 travel board hearing such that the essential fairness of this adjudication is not affected.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In August 2016, the Board remanded the case for additional development, to include obtaining VA treatment and vocational rehabilitation and education records, to schedule a VA medical examination to determine the degree of severity of his service-connected peripheral neuropathy, and to schedule a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employablity. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Increased Rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155;            38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2016). Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2016).

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 (2016).

Diagnostic Code 8513 provides the rating criteria for paralysis of the nerves of all radicular groups where incomplete paralysis of the major extremity is rated 20 percent when mild, 40 percent when moderate, and 70 percent when severe. A 90 percent rating is warranted for complete paralysis.  38 C.F.R. § 4.124a .

Diagnostic Code 8515 provides the rating criteria for paralysis of the median nerve where incomplete paralysis of the major extremity is rated 10 percent when mild, 30 percent where moderate, and 50 percent where severe. A 70 percent rating is warranted for complete paralysis.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, where incomplete paralysis is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscle atrophy. An 80 percent rating is warranted for complete paralysis, when the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a.

Diagnostic Code 8521 provides the rating criteria for paralysis of the external popliteal nerve (common peroneal) where incomplete paralysis when mild is 10 percent, 20 percent when moderate, and 30 percent when severe. A 40 percent rating is warranted for complete paralysis.

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2016). Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue. The Board must evaluate all evidence in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

A. Peripheral Neuropathy prior to May 31, 2016

The Veteran is seeking higher ratings for his peripheral neuropathy of the bilateral upper and lower extremities. The Board has thoroughly reviewed the evidence of record and finds that a March 2009 VA Agent Orange examination indicates that the Veteran reported numb fingers and toes in the morning which dissipated after activity. His pedal pulses were 1+ bilaterally with no gross paresis of the extremities. The Veteran's sensory was intact to light touch to finger tips and toes and intact for pin vibratory sense to foot. Motor examination revealed no gross paresis of the extremities. A July 2009 VA foot sensation examination with monofilament was normal. Pedal pulse was normal with good symmetrical strength in the extremities. 

In October 2009, the Veteran was afforded a VA diabetes mellitus compensation and pension (C&P) examination. The examiner confirmed a 2004 diabetes diagnosis. There was no objective finding of peripheral neuropathy and no diabetic skin abnormalities. Temperature, color, and radial pulse of the bilateral, upper and left lower extremities were normal. No trophic changes noted. The right lower extremity had trophic changes- dystrophic nails (1 big toe).  No evidence of motor or sensory loss bilaterally was noted. 

An April 2010 Social Security Administration (SSA) supplemental pain questionnaire indicates that the Veteran experienced numbness in his feet and hands after sleeping, which took approximately 10 minutes of movement for the numbness to dissipate.  Numbness occurred if he was seated, asleep or drove for a long period of time. Numbness occurred every morning and lasted for 2 or more hours. The Veteran's pain alleviated with movement. The Veteran did not treat his pain with medication. The Veteran revealed that exercise alleviated his symptoms. 

In June 2010, VA examined the Veteran and he denied sensory abnormalities and focal weakness. The Veteran had a strong femoral pulse bilaterally; pedal pulses were strong and his diabetic foot examination was normal. His skin was intact with no ulceration or signs of infection. Pulses in his feet were 2+ in both dorsalis pedis and posterior tibial. The Veteran had intact sensation in his feet using a 5.07 monofilament. The Veteran revealed that he followed an exercise program.
In July 2010, Dr. J.R.C. diagnosed the Veteran with transient morning finger and toe numbness, etiology unknown. The Veteran reported that he had transient numbness in his fingers and toes every morning that lasted 15-20 minutes and resolved with activity. He could button buttons and turn doorknobs. His grip was rated 5/5 in both hands; motor strength 5/5 in all extremities; and he had palpable pedal pulses bilaterally. The Veteran was not diagnosed with neuropathy, but was informed about a connection to diabetes. No other diabetic complications were noted. The Veteran was able to sit, stand and walk; lift, carry and handle objects and he had fine motor function.  He exercised daily; he played golf 3 times per week. Dr. J.R.C. confirmed Paget's disease, resolved.

A July 2010 SSA physical residual functional capacity assessment confirmed the Veteran's diagnosis of fairly well-controlled diabetes. The Veteran's external limitations were: occasionally lift  50 pounds; frequently lift 25 pounds; could stand, walk or sit for a total of approximately 6 hours in an 8-hour workday; had unlimited ability to push and/or pull objects. There were no postural or manipulative limitations. Prior medical reports indicated no sensory loss; normal lower extremity reflexes; dystrophic nail (1 big toe); and grip and motor strength 5/5. The Veteran's brittle diabetes, diabetic neuropathy, hypothyroidism, and high cholesterol were last treated in May 2010. In September 2012, Dr. W.D.D., the Veteran's private physician, confirmed his diabetes diagnosis and noted the Veteran's normal gait and palpable pedal pules, but no acrocyanosis or edema. The Veteran's neurological assessment was grossly within normal limits. An October 2010 SSA benefits letter indicates that the Veteran became disabled on July 8, 2009 and began receiving SSA benefits in January 2010.

In July 2011, VA afforded the Veteran a diabetes C&P examination. The examiner confirmed the Veteran's 2004 diabetes diagnosis and noted symptoms of peripheral neuropathy: numbness in fingertips, lower extremities and toes. The Veteran's bilateral upper and lower extremities were normal with normal radial pulses and strength. His bilateral upper and lower extremities were normal for vibration, pain/pinprick, position sense, and light touch upon sensory examination. No dysesthesias were present. There was no motor loss or muscle atrophy. The Veteran's muscle tone was normal. The examiner noted that the Veteran's gait was abnormal; he walked with a limp. The Veteran's diabetes had a mild to moderate effect on his daily activities i.e., shopping, exercising, sports.

The Veteran received several reflexology treatments at the Lytell Chiropractic Center from September 2011 to May 2012. In an October 2011 letter, Dr. K. L. stated that she had treated the Veteran since September 2011 for Agent Orange syndrome and peripheral neuropathy involving the feet and hands and used the modality of foot (zone) reflexology. The Veteran received 9 physical therapy sessions from March 2012 to April 2012 at CORA rehabilitation services. A March 2012 progress note indicates a plantar fibromatosis diagnosis. The Veteran demonstrated full AROM in bilateral ankles; decreased tenderness and tightness to palpation of plantar fascia; improved bilateral heel cord soft tissue extensibility; improved gait; and no pain with ambulation.

In March 2012, the Veteran was afforded a diabetic sensory-motor peripheral neuropathy examination. The examiner noted his 2011 peripheral sensory neuropathy of upper and lower extremities diagnosis. The Veteran reported numbness in his hands and feet, with some sensation. The Veteran reported that he was unable to use his fingers to button his clothes, tie his shoelaces, or use utensils. He revealed that he was treated by a chiropractor, acupuncturist, and reflexologist. 
The Veteran also reported that he had mild, intermittent pain in the bilateral lower extremities; mild paresthesias and/or dysesthesias in the bilateral upper and lower extremities; and mild numbness in the bilateral upper and lower extremities. 
Sensory testing revealed decreased sensation in the bilateral hand/fingers and foot/toes. No muscle atrophy was noted. Muscle strength was 5/5. The bilateral upper extremities were normal; bilateral lower extremities were normal; and no incomplete paralysis was noted.

In an April 2012 VA nursing note, the Veteran reported relief in neuropathy pain and requested additional chiropractic treatments. In May 2012, the Veteran reported that he did not receive relief from chiropractic treatment. A May 2012 VA primary care practitioner (PCP) note indicates that the Veteran received a cortisone injection in his feet in April 2012. The Veteran reported that chiropractic treatment provided limited relief. In a May 2012 statement, the Veteran claimed that the chiropractic sessions provide some relief of his peripheral neuropathy symptoms. He claimed that he received "shots" in his heels to alleviate pain which had adverse effects on his blood glucose levels. The Veteran claimed that he had constant numbness in his hands and feet that has worsened. In a July 2012 statement, the Veteran claimed that he could not sit or stand for more than 30 minutes and could only sleep for 2 hours each night before he needed to get up due to numbness and pain. In July 2012, the Veteran submitted an article, "Diabetes Just One Cause of Painful Neuropathy," in which the author asserted that diabetes was high on the list of causes of peripheral neuropathy and that medicines that control pain are prescribed as treatment. 

An August 2012 PCP note confirmed the Veteran's neuropathy diagnosis. A neurological assessment reveled absent left pedal sensation and abnormal right pedal sensation. The Veteran complained of neuropathy in his hands and feet. The Veteran reported treatment with a reflexologist and a podiatrist. He requested that VA pay for his continued chiropractic treatments. A May 2013 PCP note also confirmed the Veteran's diabetic neuropathy diagnosis. The Veteran reported feeling well with no complaints of pain. Examination of the extremities revealed strong pedal pulses and no sensation to filament. The Veteran reported his neuropathy pain level a 4 out of 10. An October 2013 physical rehabilitation consultation note indicates that the Veteran has parathesias in the hands and feet. The Veteran used a TENS unit primarily on his feet to alleviate numbness and pain. The Veteran began chiropractic treatment in 2012. During the examination, the Veteran rated pain in his hands and feet a 4-5 out of 10. He also reported that he exercised/stretched every day. 

Throughout 2014, VA treatment records indicate that the Veteran reported chronic numbness and paresthesias in his distal extremities, with tingling and burning sensations. The Veteran complained of weakness, falling and incontinence. A September 2014VA treatment note indicates that the Veteran had 29 acupuncture treatments from August 2012 to March 2013 and requested additional treatments. The Veteran reported "good pain relief " with the treatments. In April 2015, the Veteran was diagnosed with left knee pain. He reported radiating pain down his left leg when he gets out of his car. He also reported regularly exercising and rated his pain level a 5 out 10 due to his neuropathy symptoms. A May 2015 VA neurological assessment indicates that  sensation  was absent in the Veteran's bilateral, upper and lower extremities. There was weak/absent bilateral pedal pulse. The Veteran's feet were warm and dry; no clubbing or pitting of nails noted; and the pedal skin was intact. No evidence of onychomycosis was noted. A June 2015 nursing note indicates that the Veteran complained of discomfort in his feet, hands and knees due to neuropathy; his pain level was rated a 4 out of 10. During physical rehabilitation sessions in June and July 2015, the Veteran reported neuropathy in both of his lower extremities with worsened pain; he also experienced posterior left knee pain with onset in December 2014.  His pain level was rated a 7 and 2-3 out of 10 respectively. The therapist noted the Veteran's altered gait. The Veteran reported relief with stretching and daily exercising; he completed 7 physical therapy sessions. The therapist's prognosis was good. September 2015 through March 2016 VA nursing notes indicate that the Veteran did not complain of any discomfort in his extremities. 

In a May 2016 statement, the Veteran's wife asserted that few treatments alleviated the Veteran's neuropathy symptoms; the TENS unit provided minimal relief.  The wife also stated that the Veteran has difficulty getting out of bed in the morning because his hands, legs and feet ache and are numb. The wife further stated that exercising alleviated some of the Veteran's symptoms.

The Board finds that the more probative medical evidence of record reflects that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities has resulted in disability comparable to no more than mild incomplete paralysis of the upper and lower radicular groups prior to May 31, 2016. In so finding, the Board observes that during a March 2009 Agent Orange examination, the Veteran reported numbness in his fingers and toes in the morning that dissipated after activity. An October 2009 diabetes C&P noted no objective findings of peripheral neuropathy and no evidence of motor or sensory loss bilaterally. In July 2010, Dr. J.R.C. diagnosed the Veteran with transient morning finger and toe numbness, etiology unknown; motor strength was 5/5. Dr. K.L diagnosed the Veteran with peripheral neuropathy in October 2011 and noted that she treated his symptoms with foot (zone) reflexology. A March 2012 VA examiner found that the Veteran had mild, intermittent pain in the bilateral lower extremities; mild paresthesias and/or dysesthesias in the bilateral upper and lower extremities; and mild numbness in the bilateral upper and lower extremities. Sensory testing revealed decreased sensation in the bilateral hand/fingers and foot/toes; although muscle strength was 5/5 and no incomplete paralysis was noted. An August 2012 VA physician confirmed the Veteran's neuropathy diagnosis and neurological assessment revealed absent left pedal sensation and abnormal right pedal sensation. May 2013 and May 2015 VA neurological assessments revealed no sensation to filament in the Veteran's extremities and weak/absent bilateral pedal pulse. Here, after a comprehensive review of the Veteran's medical history and examination findings, the Veteran's bilateral upper and lower extremity diabetic peripheral neuropathy more nearly approximated mild and incomplete paralysis of the median and external popliteal (common peroneal) nerves. Thus, the Board cannot find the conclusion of moderate impairment persuasive in regard to the determination of the Veteran's overall impairment associated with his disability prior to May 31, 2016.

The Veteran has described weakness and decreased grip strength but the probative objective findings show that the resulting impairment is not moderate in degree. It was ultimately determined by the October 2009 and July 2011 VA examiners, a July 2010 private physician, and noted in a July 2010 SSA physical residual functional capacity assessment, that there is no motor involvement of the nerves. As such, the Board finds that a rating in excess of 10 percent is not warranted. In so finding, the Board notes that the Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating. His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the upper and lower extremity impairment based on objective data coupled with the lay complaints. In this regard, the Board notes that the VA examiners and private physicians have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints, and to provide the requisite information for an evaluation of the disability under the rating schedule. For these reasons, greater evidentiary weight is placed on the medical findings in regard to the type and degree of impairment. Thus, a disability rating in excess of 10 percent for the period prior to May 31, 2016 is not warranted as the Veteran's symptoms more nearly approximates mild, incomplete paralysis of the bilateral upper and lower extremities. 

B. Peripheral Neuropathy after May 31, 2016

A letter dated May 31, 2016 from Dr. K. L. notes that she treated the Veteran monthly since July 2013 for peripheral neuropathy, vestibular balance and numbness in his hands and feet using Shiatsu, the clinical form of reflexology.  Treatment results have been limited to none. Dr. K. L. concluded that according to American Medical Association (AMA) guidelines, the Veteran is 95 percent impaired. A June 2016 VA social work note indicates that the Veteran appeared in pain from neuropathy; was not able to sit for the entire 60 minute session, and kept getting up pacing around the clinician's office. The Veteran reported that he did not take pain medication for neuropathy. The Veteran requested referral to a VA neuropathy specialist.

At the June 2016 hearing, the Veteran testified that the neuropathy of his upper and lower extremities had worsened. The Veteran testified that he could not "sit or stand for any length of time" not more than "30 to 45 minutes at a time." The Veteran testified that sitting, "cuts off his circulation to [his] legs...[was] very painful, very tingly..." and that "it's numb and hurts." The Veteran testified that his peripheral neuropathy impacted his ability to drive and grocery shop because sometimes it was difficult to pick up groceries. The Veteran also testified that he fell while playing golf. During a July 2016 VA examination, the Veteran reported pain rated a 4-5 out of 10. A July 2017 letter from Dr. P, noted treatment by chiropractors, acupuncturists, massage therapists, a shiatsu reflexologist, sports therapists, physical therapists, a medi cupping therapist and a cranial sacral therapist in an effort to relieve the Veteran's pain and numbness.  

In a July 2016 VA neurology consultation, the Veteran's diagnosis was characterized as diabetic neuropathy with chronic sensory symptoms of numbness and parethesias in the distal extremities, chronic, with gradual progression due to the Veteran's suboptimal control of his diabetes. The Veteran reported a chronic history of numbness and intermittent symptoms of paresthesias in his distal extremities, upper and lower extremities. The pain level varied and fluctuated. The Veteran reported walking a few miles each day; however, he occasionally lost his balance on uneven surfaces. The Veteran also reported that he completed several acupuncture sessions that provided some relief; reflexology (deep tissue massage) also provided some relief.

An August 2016 EMG and nerve conduction study, revealed evidence of lower extremity sensory neuropathy, axonal in nature; most likely diabetic neuropathy and evidence of sensorimotor, mixed but predominantly axonal, polyneuropathy. There was also evidence of bilateral median nerve dysfunction at the wrists (carpel tunnel syndrome) moderate with axonal loss; and left ulnar nerve dysfunction at the elbow (cubital tunnel syndrome), mild. August 2016 SSA records indicate the Veteran became disabled as of July 2009 due to diabetes, diabetic neuropathy, hypothyroidism, cholesterol, Paget's disease, joint disease and varicose veins. 

In an August 2016 Disabled Veteran's Application for Vocational Rehabilitation, Dr. P. described the Veteran's physical impairment of sensory loss, weakness, muscle stiffness, and motor nerve deficits as permanent. Dr. P. opined that the Veteran's degenerative neurological symptoms would worsen with time and stress and that work will aggravate the Veteran's physical limitations. The Veteran's functional limitations were also noted. A September 2016 VA social work oncology note indicates that neuropathy was still a problem; the Veteran needed better control of his diabetes. The nursing note indicates that the Veteran was ambulatory without assistive devices.

In September 2016, the Veteran was afforded a diabetes examination in which his diabetic peripheral neuropathy was confirmed. The Veteran reported symptoms of peripheral neuropathy of the bilateral lower extremities, from all the toes up to the level of the distal 4th of his bilateral legs. The Veteran also reported difficulty opening bottles, holding utensils, opening doors, and driving. He reported that he needed to shake his hands frequently to restore sensation/feeling in his hands. The Veteran reported that he preferred to feel pain in his hands and fingers than not feel anything at all. The Veteran further reported that he did not feel his feet on the floor and was a fall risk. 

The Veteran was also afforded a VA peripheral nerves condition examination in September 2016. The Veteran's neuropathy was confirmed and described as diabetes with peripheral neuropathy, bilateral median nerve dysfunction (carpel tunnel syndrome), left ulnar nerve dysfunction (cubital tunnel syndrome), mild.  The Veteran reported worsened numbness and weakness of his hands, fingers, feet and toes. The Veteran reported that he had difficulty opening doors, bottles, driving, holding anything with his whole hand, and writing. He also reported that he has to frequently shake his hands to restore feeling in his hands, and that he preferred to feel pain in his hands instead of numbness.  The Veteran had constant pain in the bilateral lower extremities; mild, intermittent pain in the bilateral, upper and lower extremities; and mild parethesias and/or dysesthesias in the bilateral, upper and lower extremities. Severe numbness was also noted in the bilateral, upper and lower extremities. No muscle atrophy was noted; sensory examination results indicated numbness in the bilateral hand/fingers, lower leg/ankle, and foot/toes. The Veteran had an abnormal gait - wide based with slight limp due to his inability to feel the floor. The examination was negative for Phalen's or Tinel's signs . Examination of the upper extremities revealed: bilateral radial nerve (musculospiral nerve) moderate, incomplete paralysis; bilateral median nerve- moderate, incomplete paralysis; bilateral ulnar nerve- moderate, incomplete paralysis. Examination of the lower extremities revealed: bilateral sciatic, external and internal popliteal, musculocutaneous, and anterior and posterior tibial nerves - moderate, incomplete paralysis. EMG testing was abnormal for bilateral upper extremities and the left lower extremity. There was evidence of sensorimotor, mixed but predominantly axonal polyneuropathy; bilateral median nerve dysfunction at the writs (carpel tunnel syndrome), moderate with axonal loss; and left ulnar nerve dysfunction at the elbow (cubital tunnel syndrome), mild.

A March 2017 VA treatment record confirmed the Veteran's diabetic neuropathy of the hands and feet. The Veteran had a normal foot exam; his skin was intact with no ulceration or signs of infection. Pulses in the feet were 2+ in both dorsalis pedis and posterior tibial. Intact sensation in the feet using a 5.07 monofilament was noted. 
The Veteran's pain level was rated a level 4 out of 10. The Veteran denied falls and fear of falling/feeling unsteady when walking or standing. He requested acupuncture therapy for his hands and feet. The Veteran did not use assistive devices for ambulation; he followed an exercise program.

The Board finds that the more probative medical evidence of record reflects that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities has resulted in disability comparable to no more than moderate incomplete paralysis of the upper and lower radicular groups after May 31, 2016. In so finding, the Board observes that in May 2016, Dr. K.L. concluded that, according to AMA guidelines, the Veteran is 95 percent impaired due to his diabetic peripheral neuropathy. A July 2016 VA neurology consultation revealed that the Veteran's diabetic peripheral neuropathy was gradual in progression due to the Veteran's suboptimal control of his diabetes. In an August 2016 VA vocational rehabilitation application, Dr. P. described the Veteran's motor nerve deficits as permanent and opined that the Veteran's degenerative neurological symptoms will worsen with time. The September 2016 VA examiner found that the Veteran had objective evidence of pain, parasthesias and/or dysesthesias in the upper and lower extremities that more nearly approximates moderate incomplete paralysis of the musculospiral nerve and the bilateral median, ulnar, sciatic, external and internal popliteal, musculocutaneous, and anterior and posterior tibial nerves. EMG and nerve condition studies were abnormal and reveal evidence of sensorimotor, mixed, but predominantly axonal polyneuropathy; bilateral median nerve dysfunction, moderate with axonal loss; left ulnar nerve dysfunction; and lower extremity sensory neuropathy, axonal in nature. Here, after a comprehensive review of the Veteran's medical history and examination findings, the Veteran's bilateral upper and lower extremity diabetic peripheral neuropathy more nearly approximates moderate incomplete paralysis, and no more, of the musculospiral nerve and the bilateral median, ulnar, sciatic, external and internal popliteal, musculotaneous, anterior and posterior tibial nerves. Thus, the Board cannot find the conclusion of moderately severe, severe, or complete impairment persuasive in regard to the determination of the Veteran's overall impairment associated with his disability after May 31, 2016.

The Veteran has described pain, numbness, weakness and decreased grip strength but the probative objective findings show that the resulting impairment is not moderately severe or severe in degree. It was ultimately determined by the September 2016 VA examiner that there was moderate, incomplete paralysis of the bilateral upper and lower extremities with motor involvement of the nerves- sensorimotor, mixed but predominantly axonal polyneuropathy present. In an August 2016 vocational rehabilitation application, Dr. P. described the Veteran's motor nerve deficits as permanent and opined that the Veteran's degenerative neurological symptoms will worsen with time. As such, the Board finds that a rating of 40 percent for the major upper extremity and 30 for the minor, in addition to a 20 percent rating under Diagnostic Code 8520 for the bilateral lower extremities, and no more, is warranted for the Veteran's diabetic peripheral neuropathy which more nearly approximates moderate incomplete paralysis.  The Veteran, however, is entitled to separate ratings under the relevant diagnostic codes for neuropathy affecting the external and internal popliteal, musculocutaneous, and anterior and posterior tibial nerves notwithstanding the RO's statement to the contrary in the December 2016 rating decision.  The Rating Schedule treats neuropathy affecting the lower extremities different than neuropathy affecting the upper extremities. 

In so finding, the Board notes that the Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating. His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints. In this regard, the Board notes that the VA examiners and private physicians have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints, and to provide the requisite information for an evaluation of the disability under the rating schedule. For these reasons, greater evidentiary weight is placed on the medical findings in regard to the type and degree of the Veteran's impairment.

C. Other Considerations 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule. Additionally, the Board finds that there is no showing that, at any pertinent point, the disability under consideration reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R.     § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VA Gen. Coun. Prec. 6-96, (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the Veteran's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. 
 § 3.321(b)(1). If so, then the case must be referred to the Director of Compensation Service for completion of the third step: a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration at all pertinent points. The rating schedule fully contemplate the described symptomatology, to include pain, functional impairment, numbness and sensory deficits, and provides for ratings higher than that assigned based on more significant impairment. Notably, there is no medical indication or argument that the rating schedule is inadequate to evaluate the disability under consideration.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. 
 § 3.321(b)(1) is not met, and referral of the matter for extra-schedular consideration is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

D. TDIU

With regard to the issue of TDIU, the Veteran is currently unemployed. The Veteran is a retired commercial airline pilot and former golf instructor. While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See 38 C.F.R. 4.16(a); supra. In determining whether an appellant is entitled to a TDIU, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.

With regards to this Veteran, service connection is currently in effect for peripheral neuropathy of the bilateral upper extremities, radial, median and ulnar nerves, evaluated as 40 percent (major extremity) and 30 percent disabling; peripheral neuropathy of the bilateral lower extremities, sciatic, external and internal popliteal, musculotaneous, anterior and posterior tibial nerves, evaluated as 20 percent disabling; and diabetes mellitus, type II, evaluated as 20 percent disabling. The Veteran filed a claim for TDIU in February 2009. The RO denied the Veteran's TDIU claim in rating decisions in November 2009, March 2010, and April 2010.  In a December 2016 rating decision, the RO assigned a TDIU rating with a September 28, 2016 effective date.  In a subsequent June 2017 rating decision, the Veteran was assigned a May 31, 2016 effective date. The Veteran claimed that his diabetes and related peripheral neuropathy rendered him unemployable. However, prior to May 31, 2016, neither the Veteran's service-connected diabetes or peripheral neuropathy singularly, nor his service-connected disabilities in combination, met the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU based on his service-connected disabilities. 

Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), however, the Board has no authority to assign a TDIU rating under 38 C.F.R. 
§ 4.16(b) in the first instance, and must first refer the claim to the Director of Compensation Service for extra-schedular consideration. Bowling v. Principi, 15 Vet. App. 1, 10 (2001). The Veteran was granted increased ratings for his peripheral neuropathy in a December 2016 rating decision. As a result, the Veteran meets the percentage threshold requirements of 38 C.F.R. § 4.16(a) for assignment of a TDIU rating effective May 31, 2016. The remaining question is when the Veteran became too disabled to obtain and maintain substantially gainful employment. 

The Board finds that the evidence of record does not persuasively show that the Veteran's service-connected disabilities rendered him unemployable prior to May 31, 2016. The Board notes that the AOJ found that the Veteran was not entitled to a TDIU in multiple rating decisions. The AOJ recognized that the Veteran indicated that he could not work due to his service-connected diabetes and peripheral neuropathy. Pursuant to his Form 21-8940 Application for Increased Compensation Based on Unemployability, the Veteran claimed that he became too disabled to work in April 2007.  In support of his claim, the Veteran submitted multiple statements and/or letters from individuals that asserted that the Veteran's diabetes and peripheral neuropathy render him unemployable as an airline pilot and golf instructor. 

In a March 2003 statement, the Veteran claimed that a federal aviation administration physician informed him that he would have to take away his First Class Medical certification until the Veteran's diabetes stabilized. The Veteran claimed that his diabetes did not improve and he was forced to retire. In several statements, the Veteran contended that he is unable to obtain an airline pilot position or golf instructor position due to his service-connected diabetes and peripheral neuropathy. In a July 2010 SSA physical residual functional capacity assessment, the Veteran's external limitations were: can occasionally lift  50 pounds; can frequently lift 25 pounds; can stand, walk or sit for a total of approximately 6 hours in an 8-hour workday; has unlimited ability to push and/or pull objects; and no postural or manipulative limitations. 

In October 2009, a VA examiner concluded that the Veteran's diabetes did not impact the Veteran's daily activities.  In June 2010, the Veteran reported that he played golf three times a week.  A July 2010 private treatment note indicates that the Veteran did not have diabetic complications and was able to sit, stand and walk; lift, carry and handle objects; and he had fine motor function. A July 2011 VA examiner opined that the Veteran is unemployable for his past profession as a commercial pilot due to diabetes and peripheral neuropathy, as he is not allowed to fly according to FAA standards. But, according to the July 2011 VA examiner, the Veteran's diabetes and peripheral neuropathy did not render the Veteran unable to secure and maintain other sedentary gainful employment. A March 2012 VA examiner opined that the Veteran's diabetic peripheral neuropathy did not impact the Veteran's ability to work.

In a letter dated May 31, 2016, Dr. K. L. opined that the Veteran was unable to "perform in an airplane cockpit with his hands and feet being numb every day." Dr. K. L. opined that the Veteran was retrained as a golf instructor; however, he is "incapacitated with both hands and feet and his balance." According to Dr. K. L., the Veteran cannot hold a golf club, walk or instruct. Ultimately, Dr. K.L. concluded that according to AMA guidelines, the Veteran is 95 percent impaired. In October 2016, the Veteran was interviewed by VA for a Social and Industrial Survey. The Veteran revealed that he was formerly employed as a pilot and golf instructor; but, was forced to retire in 2007 due to his service-connected diabetes mellitus diagnosis.   The VA social worker opined that the Veteran would be unable to obtain or sustain any type of employment that is sedentary or physical. The social worker further opined that the Veteran has to keep moving to prevent stiffness from setting in and cannot sit for long periods of time. The social worker opined that the Veteran cannot stand for any length of time due to pain and no sensation in the bottom of his feet. The Board finds Dr. K.L.'s and the VA social worker's opinions are entitled to greater weight than the Veteran's opinions because of their specialized training in evaluating disabilities. See Nieves-Rodriguez, supra. Thus, the probative medical evidence indicates that it was not factually ascertainable that the Veteran became too disabled to obtain and maintain substantial, gainful employment until May 31, 2016.  

The Board recognizes that the Veteran reported that he stopped working as an airline pilot in April 2007, due to his service-connected diabetes and peripheral neuropathy. He has a long history working in the commercial airline industry. The record evidence indicates that the Veteran obtained 2 years of training after he left his job in April 2007.  See VA Form 21-8940.  The record, however, does not persuasively show that due to the Veteran's service connected disabilities, he was incapable of performing work that includes light physical work or sedentary work prior to May 31, 2016.  Private physicians and VA examiners deemed the Veteran able to perform light physical and sedentary work prior to Dr. K. L.'s determination. The Veteran had no impairment due to his service-connected disabilities that prevented him from performing the mental acts required of employment. Thus, the evidence of record does not persuasively support a finding that the Veteran's service-connected diabetes and peripheral neuropathy prevented him from securing and following a substantially gainful occupation prior to May 31, 2016.  Therefore, the Board will not refer this appeal to the Director of Compensation Service for extra-schedular consideration for the Veteran's period of claimed unemployablity prior to May 31, 2016.
 

ORDER

Entitlement to an increased rating for diabetic peripheral neuropathy of the bilateral upper extremities in excess of 10 percent prior to May 31, 2016 and in excess of 40 percent (major extremity) and 30 percent after May 31, 2016 is denied. 

Entitlement to increased rating for diabetic peripheral neuropathy of the bilateral lower extremities in excess of 10 percent prior to May 31, 2016 and in excess of 20 percent under Diagnostic Code 8520 (sciatic nerve) after May 31, 2016 is denied.  


Entitlement to a rating of 20 percent under Diagnostic Code 8521 (external popliteal nerve) for diabetic peripheral neuropathy of the right lower extremity beginning May 31, 2016 is granted subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating of 20 percent under Diagnostic Code 8521 (external popliteal nerve) for diabetic peripheral neuropathy of the left lower extremity beginning May 31, 2016 is granted subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating of 20 percent under Diagnostic Code 8524 (internal popliteal nerve) for diabetic peripheral neuropathy of the right lower extremity beginning May 31, 2016 is granted subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a rating of 20 percent under Diagnostic Code 8524 (internal popliteal nerve) for diabetic peripheral neuropathy of the left lower extremity beginning May 31, 2016 is granted subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating of 10 percent under Diagnostic Code 8522 (musculocutaneous nerve) for diabetic peripheral neuropathy of the right lower extremity beginning May 31, 2016 is granted subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating of 10 percent under Diagnostic Code 8522 (musculocutaneous nerve) for diabetic peripheral neuropathy of the left lower extremity beginning May 31, 2016 is granted subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating of 10 percent under Diagnostic Code 8523 (anterior tibial nerve) for diabetic peripheral neuropathy of the right lower extremity beginning May 31, 2016 is granted subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a rating of 10 percent under Diagnostic Code 8523 (anterior tibial nerve) for diabetic peripheral neuropathy of the left lower extremity beginning May 31, 2016 is granted subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating of 10 percent under Diagnostic Code 8525 (posterior tibial nerve) for diabetic peripheral neuropathy of the right lower extremity beginning May 31, 2016 is granted subject to the law and regulations governing the award of monetary benefits. 

Entitlement to a rating of 10 percent under Diagnostic Code 8525 (posterior tibial nerve) for diabetic peripheral neuropathy of the left lower extremity beginning May 31, 2016 is granted subject to the law and regulations governing the award of monetary benefits. 

Entitlement to a total disability rating for individual employability prior to May 31, 2016 is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


